Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicants’ preliminary amendment  filed 01/13/2021. As filed, Claims 23-35 are pending and are subject to the following restriction requirement.
Election of Species
This application contains claims directed to the following patentably distinct species:
(1) The product of formula  (I) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
defined by variables R1, R2, R3, R4 and X.
(2) The substrate of formula Vi
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 defined by variables R1, Lg.

(3) The amine of formula vii defined by variables R1, R2, R3. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(5) The compound of formula iii defined by variables R1, reagent of formula iv and product of formula v thereof.  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(6) The compound of formula ix, xii, xiv and product of formula vii thereof. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

  The species identified above are independent or distinct from each other because the different species recite mutually exclusive characteristics (claim limitations on the chemical structure).  In addition, these species are not obvious variants of each other based on the current record. 
Formula I in claim 1 is a Markush-type claim that recites alternatives for the definition of the variables R1-R4 and X. Formula ii-xiv in claims that recites alternatives for the definition of the variables. A provisional election of species a particular compound within formula is required.  
Applicant must elect one species from the following:
a) the name and structure of one species of the instantly claimed product starting material, intermediate .
b) the location of the species (a) within the claims or (b) within the specification,
c) the claims that read on the elected species,
d) and a definition of the chemical formula with definition of variables for general Markush formulae of instant application (e.g.in formula I variable  R1 is H, R2 is phenyl, R4= H etc; in formula vi, Lg is Br. Etc.).
	Following election, the Markush-type claim will be examined fully with respect to the elected specie and further to the extent necessary to determine patentability.  If the 
On the other hand, should the examiner determine that the elected specie is allowable, then examination of the Markush-type claim will be extended.  The search will be expanded by the Examiner to consider additional species and subgenera within the generic formula until: (1) An art rejection can be made, (2) The genus claim is found to lack unity of invention, or (3) The claims have been searched in their entirety.  
If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species will be held withdrawn from further consideration.  MPEP § 803.02 (Rev. 5, Aug. 2006).
Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 23-35 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For instance, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Additionally, the prior art applicable to one species may not likely be applicable to another species.  In other words, the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR § 1.141.
Telephone Inquiry
A telephone call was made to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622